Citation Nr: 0422788	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  99-01 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, 
currently rated as 20 percent disabling.

2.  Entitlement to service connection for generalized 
gastrointestinal (GI) disorders involving stomach, colon, and 
pancreas conditions on a direct basis or secondary to 
service-connected hemorrhoids.

3.  Entitlement to service connection for genitourinary 
disorders including prostate conditions (prostatitis), and 
bladder neck contraction.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from October 1975 to October 
1979.

This appeal is from June 1998 and July 2002 rating decisions 
of the Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

During this appeal, the veteran filed a claim of service 
connection for tuberculosis and to reopen service connection 
for a condition effecting his feet.  These issues ares 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The RO determined, and informed the veteran in a statement of 
the case (SOC) of September 2003, that further action to 
obtain medical records from a state medical facility is 
futile.  See 38 C.F.R. § 3.159(c)(1), (e) (2003).  The Board 
disagrees.

The veteran provided the RO with a VA form authorizing the 
release of medical information.  The RO submitted form to the 
state medical facility.  The state Department of Human 
Resources rejected the VA form and provided VA with a state 
form, which it required the veteran complete.  The RO 
forwarded the state form to the veteran.  The veteran 
returned it to the RO, signed and witnessed as required.  He 
omitted his required birth date and social security number 
from the form, which had been highlighted on the form as 
necessary information.

The RO concluded that the veteran had not returned a valid 
authorization for release of medical information as the state 
required, because he had omitted his birth date and social 
security number, and that further VA action to obtain the 
medical records was futile.  (The RO did not note that the 
veteran had also failed to check the box indicating how long 
the authorization would be effective.)  The RO took no 
further action to cure the deficiencies in the completion of 
the state form.

Law and regulation requires that VA assist claimants to 
obtain medical records to substantiate a claim for VA 
benefits, 38 U.S.C.A. § 1151A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003), by making at least two attempts to obtain 
such non-federal records, unless the result of a single 
request shows further efforts will be futile.  38 C.F.R. 
§ 3.159(c)(1).  Regulation further provides that a claimant 
must cooperate with VA's attempts to assist with a claim, 
38 C.F.R. § 3.159(c)(1)(i), and authorize the release of 
records in a form acceptable to the custodian of those 
records.  38 C.F.R. § 3.159(c)(ii).

The veteran's date of birth and social security number appear 
in several places in his VA claims file.  The RO had this 
information and could have entered the missing information 
and forwarded the form to the state.  Alternatively, and 
especially in light of the other incomplete section of the 
form, the RO could have returned the form to the veteran with 
a note requesting that he complete it.  It could not 
reasonably have concluded that further action to assist the 
veteran to obtain the state medical records was futile.

It was premature to cease efforts to assist the veteran the 
first time he returned the form incomplete.  It would be 
perfectly reasonable to conclude VA had discharged its duty 
to assist him to obtain the state medical records if he 
returned an incomplete form a second time.  "The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Moreover, because the content of the medical records in 
question cannot be known, the Board must defer final action 
on all issues on appeal



Accordingly, the case is REMANDED for the following action:

1.  Return the Georgia Department of 
Human Resources release form with a 
request to the veteran to write in his 
birth date and social security number and 
to select the length of time the 
authorization shall remain effective.  
Request the veteran to return the form to 
the RO within an appropriate time.

2.  If and only if the veteran returns 
the completed Georgia DHR release form, 
request medical records from the state as 
authorized.

3.  Provide additional development, if 
necessary, and readjudicate the claim for 
increased rating for hemorrhoids and the 
claims for service connection for GI 
disorders, for GU disorders, and for 
PTSD.  If any claim remains denied, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




